UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1586


EDDIE CHERIS,

                  Plaintiff - Appellant,

             v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-01108-LMB-IDD)


Submitted:    October 29, 2009              Decided:    November 9, 2009


Before NIEMEYER and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eddie Cheris, Appellant Pro Se. Nicholas Stephen Nunzio, Jr.,
Assistant General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT
AUTHORITY, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eddie     Cheris       appeals       the    district           court’s       order

granting summary judgment for the Appellee on Cheris’ claims of

negligence.           The record does not contain a transcript of the

April    24,    2009    hearing       on   the     Appellee’s         motion       for    summary

judgment.       Cheris has not obtained a transcript or moved for a

transcript at government expense.                       An appellant has the burden

of including in the record on appeal a transcript of all parts

of the proceedings material to the issues raised on appeal.                                   See

Fed.    R.     App.    P.    10(b);      4th     Cir.     R.    10(c).         An    appellant

proceeding       on     appeal      in     forma        pauperis        is     entitled       to

transcripts at government expense only if the trial judge or a

circuit judge certifies that the appeal is not frivolous but

presents a substantial question.                   28 U.S.C. § 753(f) (2006).                 We

have reviewed the record including the affidavits, motions, and

exhibits and conclude that no error appears on the record before

us and Cheris does not present a substantial question on appeal

under    28    U.S.C.       § 753(f).      We      therefore         affirm    the       district

court’s order.          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court       and   argument        would       not   aid     the    decisional

process.

                                                                                         AFFIRMED



                                               2